DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Salvador (see Remarks filed 7/28/2021 on P6-8), this is not found to be persuasive because, in view of applicant’s amendment to claims 1 and 14, the water tank 18 of Salvador has been mapped to the claimed water storage and fuel processor 14 to which water is supplied is mapped to the claimed auxiliary system.  Alternatively, the water tank 18 of Salvador has been mapped to the water storage while secondary references are relied upon to obviate the claimed auxiliary system (see rejection as set forth below). 

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites the limitation “providing the at least one of water or water vapor to the auxiliary system; and providing the at least one of water or water vapor to an auxiliary system operatively coupled to the fuel cell” which repeats the phrase ‘providing the at least one of water or water vapor to the auxiliary system’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the auxiliary system" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Further, dependent claims 15-17 and 19-20 are rendered indefinite due to their dependency on indefinite claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 14-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salvador et al. (US 6,432,568).

a fuel cell to generate electricity and at least one of water or water vapor (fuel cell stack 24 generates electricity, C2/L57-C3/L4; fuel cell exhausts water from the anode and water from the cathode, C3/L11-14);
one or more electric motors operatively coupled to the fuel cell to receive the electricity and propel the vehicle (generated electricity may power a drive system, C3/L3-4); and
an auxiliary system operatively coupled to the fuel cell to utilize the at least one of the water or water vapor generated by the fuel cell (fuel supplied to a fuel processor 14 for partial oxidation and steam reformation to produce hydrogen-containing reformate, C2/L34-56, C3/L25-36); and
a water storage operatively coupled to the fuel cell and the auxiliary system, wherein the water storage is configured to receive the at least one of water or water vapor from the fuel cell and to provide the at least one of the water or water vapor to the auxiliary system (water tank 18 for storing recovered water which has a water pump 34 for pumping water from the tank 18 to the fuel processor 14, C3/L25-36).
Regarding claim 7, Salvador discloses all of the claim limitations as set forth above.  Salvador further discloses the fuel cell generates thermal energy (fuel cell stack 24 generates heat, C3/L5) and wherein the thermal energy is provided to the auxiliary system (water management system 20 for recovering water, C3/L25-29, Fig. 1,4 show fuel cell stack 24 coupled to water management system 20 such that the heat generated 

Regarding claim 14, Salvador discloses a method of conserving water in a power plant of a vehicle (electrochemical engine for a vehicle comprises a fuel cell stack and a water management system, see Title, Abstract; method, C1/L56-C2/L6), the method comprising: 
generating, by a fuel cell of the vehicle, electricity and at least one of water or water vapor (fuel cell stack 24 generates electricity, C2/L57-C3/L4; fuel cell exhausts water from the anode and water from the cathode, C3/L11-14);
providing the electricity to one or more electric motors operatively coupled to the fuel cell (generated electricity may power a drive system, C3/L3-4); 
providing the at least one of water or water vapor to a water storage operatively coupled to the fuel cell and the auxiliary system;
storing the at least one of water or water vapor at the water storage; 
providing the at least one of water or water vapor to the auxiliary system (water tank 18 for storing recovered water which has a water pump 34 for pumping water from the tank 18 to the fuel processor 14, C3/L25-36)
providing the at least one of water or water vapor to an auxiliary system operatively coupled to the fuel cell (water tank 18 for storing recovered water which has a water pump 34 for pumping water from the tank 18 to the fuel processor 14, C3/L25-36).

Regarding claim 19, Salvador discloses all of the claim limitations as set forth above.  Salvador further discloses the fuel cell of the vehicle generates thermal energy (fuel cell stack 24 generates heat, C3/L5), the method further comprising: providing the thermal energy to the auxiliary system operatively coupled to the fuel cell (water management system 20 for recovering water, C3/L25-29, Fig. 1,4 show fuel cell stack 24 coupled to water management system 20 such that the heat generated by the fuel cell stack 24 is provided to the water management system 20 via anode and cathode exhausts).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvador et al. (US 6,432,568), as applied to claims 1, 7, 14-15 and 19 above, in view of Itou et al. (US 2002/0132143).
Regarding claim 3, Salvador discloses all of the claim limitations as set forth above.  However, Salvador does not disclose a control system comprising a processing device operatively coupled to the fuel cell, the one or more electric motors and the auxiliary system, the control system to control one or more parameters of the vehicle.
	Itou discloses a fuel cell system (Title, Abstract) comprising a fuel cell 1 controlled with and managed by a control unit 51, the control unit 51 controls the control valves 8,13 for adjusting air and fuel gas at desired pressure levels, and when the fuel cell system is applied to a vehicle, regenerative electric power generated through a motor/generator during decelerating is supplied through the electric power controller 61 to a secondary battery unit 71 ([0028]-[0030]).
	Salvador and Itou are analogous art because they are concerned with the same field of endeavor, namely fuel cell vehicles.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Salvador by incorporating a control unit coupled to the fuel cell system components along with a secondary battery because Itou teaches controlling the fuel cell system as well as storing electric power generated during deceleration of the vehicle in a secondary battery to be used later.

Regarding claim 20, Salvador discloses all of the claim limitations as set forth above.  However, Salvador does not disclose receiving, by a control system from one or more sensors of the vehicle, information associated with the vehicle; and adjusting, by the control system, one or more operational parameters associated with the fuel cell, the one or more electric motors or the auxiliary system of the vehicle based on the information.
	Itou discloses a fuel cell system (Title, Abstract) comprising a fuel cell 1 controlled with and managed by a control unit 51, the control unit 51 controls the control valves 8,13 for adjusting air and fuel gas at desired pressure levels, and the fuel cell is also connected to an electric power controller 61 which detects an electric power output condition of the fuel cell which is monitored with the control unit 51 ([0028]-[0029]).
	Salvador and Itou are analogous art because they are concerned with the same field of endeavor, namely fuel cell vehicles.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Salvador by incorporating a control unit coupled to the fuel cell system components along with an electric power controller connected to the fuel cell because Itou teaches controlling the operation of the fuel cell system in response to the output condition of the fuel cell.

Claim 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvador et al. (US 6,432,568), as applied to claims 1, 7, 14-15 and 19 above, in view of Breit et al. (US 2013/0189594).
Regarding claim 5, Salvador discloses all of the claim limitations as set forth above.  However, Salvador does not disclose a filtration system operatively coupled between the fuel cell and the auxiliary system, the filtration system to filter the at least one of water or water vapor and provide the filtered at least one of water or water vapor to the auxiliary system.
Breit discloses a fuel cell module comprising a filter configured to convert water discharged by the fuel cell module into potable water, wherein the filter is positioned between the fuel cell module and a first storage tank where oxidants are separated from potable water (Title, Abstract, [0026]-[0029], Fig. 3).
Salvador and Breit are analogous art because they are concerned with the same field of endeavor, namely fuel cell systems with water separating means.
It would have been obvious to one having ordinary skill in the art to modify Salvador by incorporating a filter between the fuel cell and the water separator because Breit teaches obtaining potable water for coffee, for example (Fig. 3).

Regarding claim 16, Salvador discloses all of the claim limitations as set forth above.  However, Salvador does not disclose providing the at least one of water or water vapor to the auxiliary system comprises: providing the at least one of water or water vapor to a filtration system; filtering, by the filtration system, the at least one of water or water vapor; and providing the filtered at least one of water or water vapor to the auxiliary system..
Breit discloses a fuel cell module comprising a filter configured to convert water discharged by the fuel cell module into potable water, wherein the filter is positioned between the fuel cell module and a first storage tank where oxidants are separated from potable water (Title, Abstract, [0026]-[0029], Fig. 3).
Salvador and Breit are analogous art because they are concerned with the same field of endeavor, namely fuel cell systems with water separating means.
It would have been obvious to one having ordinary skill in the art to modify Salvador by incorporating a filter between the fuel cell and the water separator because Breit teaches obtaining potable water for coffee, for example (Fig. 3).

Claim 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvador et al. (US 6,432,568), as applied to claims 1, 7, 14-15 and 19 above, in view of Ikeda et al. (JP H0963612, refer to English translation by EPO).
Regarding claim 6, Salvador discloses all of the claim limitations as set forth above.  However, Salvador does not disclose an ultraviolet (UV) lighting system operatively coupled to the fuel cell, the UV lighting system to receive electricity from the fuel cell and generate UV light to sterilize the at least one of water or water vapor.
	Ikeda discloses a fuel cell comprising a produced water recovering system which condenses steam in waste gases of the fuel cell and a water treating system which converts water into pure water by an ultraviolet sterilization apparatus to sterilize microbes in the water (Abstract, Fig. 1-2).
	Salvador and Ikeda are analogous art because they are concerned with the same field of endeavor, namely fuel cell systems with water recovery systems.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Salvador to incorporate water treating system including an ultraviolet sterilization apparatus to treat water produced and recovered from the fuel cell because Ikeda teaches pure water circulates within the fuel cell system such that the fuel cell can be continuously operated for a long time without the need for chemical cleaning ([0013], [0015], [0020], [0023]).

Regarding claim 17, Salvador discloses all of the claim limitations as set forth above.  However, Salvador does not disclose providing the at least one of water or water vapor to the auxiliary system comprises: providing the electricity to an ultraviolet (UV) lighting system operatively coupled to the fuel cell of the vehicle; sterilizing the at least one of water or water vapor using UV light generated by the UV lighting system; and providing the sterilized at least one of water or water vapor to the auxiliary system.
Ikeda discloses a fuel cell comprising a produced water recovering system which condenses steam in waste gases of the fuel cell and a water treating system which converts water into pure water by an ultraviolet sterilization apparatus to sterilize microbes in the water (Abstract, Fig. 1-2).
	Salvador and Ikeda are analogous art because they are concerned with the same field of endeavor, namely fuel cell systems with water recovery systems.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Salvador to incorporate water treating system including an ultraviolet sterilization apparatus to treat water produced and recovered from the fuel cell because Ikeda teaches pure water circulates within the fuel cell system such that the fuel cell can be continuously operated for a long time without the need for chemical cleaning ([0013], [0015], [0020], [0023]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvador et al. (US 6,432,568), as applied to claims 1, 7, 14-15 and 19 above, in view of Horn et al. (US 2004/0060312).
Regarding claim 8, Salvador discloses all of the claim limitations as set forth above.  However, Salvador does not disclose the fuel cell generates thermal energy and wherein at least one of the thermal energy or the electricity is provided to a climate control system of the vehicle.
	Horn discloses a system comprising a heat transfer arrangement for transferring the exhaust heat of the fuel cell to the heat transfer circuit where the exhaust heat of the fuel cell is fully available for heating purposes; a climate control unit transfers heat produced by a fuel cell to the vehicle interior (Title, Abstract).
	Salvador and Horn are analogous art because they are concerned with the same field of endeavor, namely vehicle comprising fuel cells.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Salvador to incorporate a climate control system harnessing heat produced by the fuel cell because Horn teaches recycling the generated heat for heating the interior of the vehicle.

Claim 1-2, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvador et al. (US 6,432,568) in view of Berlowitz et al. (US 2017/0271701).
Regarding claim 1, Salvador discloses a vehicle powered by a fuel cell power plant to conserve water (electrochemical engine for a vehicle comprises a fuel cell stack and a water management system, see Title, Abstract), comprising: 
a fuel cell to generate electricity and at least one of water or water vapor (fuel cell stack 24 generates electricity, C2/L57-C3/L4; fuel cell exhausts water from the anode and water from the cathode, C3/L11-14);
one or more electric motors operatively coupled to the fuel cell to receive the electricity and propel the vehicle (generated electricity may power a drive system, C3/L3-4); and
a water storage operatively coupled to the fuel cell (water tank 18 for storing recovered water which has a water pump 34 for pumping water from the tank 18, C3/L25-36).
However, Salvador does not disclose an auxiliary system operatively coupled to the fuel cell to utilize the at least one of the water or water vapor generated by the fuel cell; and a water storage operatively coupled to the fuel cell and the auxiliary system, wherein the water storage is configured to receive the at least one of water or water vapor from the fuel cell and to provide the at least one of the water or water vapor to the auxiliary system.
Berlowitz teaches using water from the anode exhaust to off-set any water used in the grinding, mixing or other cement processes ([0244]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known process was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
Regarding claim 2, modified Salvador discloses all of the claim limitations as set forth above.  Salvador further discloses a fuel reformer operatively coupled to the fuel cell, the fuel reformer to extract hydrogen fuel from a hydrocarbon fuel and provide the hydrogen fuel to the fuel cell (fuel supplied to a fuel processor 14 for partial oxidation and steam reformation to produce hydrogen-containing reformate, C2/L34-56).
Regarding claim 7, modified Salvador discloses all of the claim limitations as set forth above.  Salvador further discloses the fuel cell generates thermal energy (fuel cell stack 24 generates heat, C3/L5) and wherein the thermal energy is provided to the auxiliary system (water management system 20 for recovering water, C3/L25-29, Fig. 1,4 show fuel cell stack 24 coupled to water management system 20 such that the heat generated by the fuel cell stack 24 is provided to the water management system 20 via anode and cathode exhausts).
Regarding claim 9, modified Salvador discloses all of the claim limitations as set forth above.  Berlowitz further teaches the auxiliary system comprises a concrete mixing system (using water from the anode exhaust to off-set any water used in the grinding, mixing or other cement processes [0244]).

Claim 1-2, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvador et al. (US 6,432,568) in view of Horiguchi et al. (US 2002/0025460).
Regarding claim 1, Salvador discloses a vehicle powered by a fuel cell power plant to conserve water (electrochemical engine for a vehicle comprises a fuel cell stack and a water management system, see Title, Abstract), comprising: 
a fuel cell to generate electricity and at least one of water or water vapor (fuel cell stack 24 generates electricity, C2/L57-C3/L4; fuel cell exhausts water from the anode and water from the cathode, C3/L11-14);
one or more electric motors operatively coupled to the fuel cell to receive the electricity and propel the vehicle (generated electricity may power a drive system, C3/L3-4); and
a water storage operatively coupled to the fuel cell (water tank 18 for storing recovered water which has a water pump 34 for pumping water from the tank 18, C3/L25-36).
However, Salvador does not disclose an auxiliary system operatively coupled to the fuel cell to utilize the at least one of the water or water vapor generated by the fuel cell; and a water storage operatively coupled to the fuel cell and the auxiliary system, wherein the water storage is configured to receive the at least one of water or water vapor from the fuel cell and to provide the at least one of the water or water vapor to the auxiliary system.
Horiguchi discloses a fuel cell system (for a vehicle [0014]) comprising a water spray nozzle which ejects liquid water onto the surface of the cathode to prevent dehydration of the membrane as well as cool the cathode (Title, Abstract), where water is separated from discharge gas from the cathode at a concentrator and later supplied to nozzle ([0048], [0050]).
Salvador and Horiguchi are analogous art because they are concerned with the same field of endeavor, namely fuel cell systems for vehicles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Salvador to incorporate a humidifier system utilizing water separated from the fuel cell exhaust because Horiguchi teaches improved operation by preventing dehydration of the membrane and preventing overheating of the cathode.
Regarding claim 2, modified Salvador discloses all of the claim limitations as set forth above.  Salvador further discloses a fuel reformer operatively coupled to the fuel cell, the fuel reformer to extract hydrogen fuel from a hydrocarbon fuel and provide the hydrogen fuel to the fuel cell (fuel supplied to a fuel processor 14 for partial oxidation and steam reformation to produce hydrogen-containing reformate, C2/L34-56).
Regarding claim 7, modified Salvador discloses all of the claim limitations as set forth above.  Salvador further discloses the fuel cell generates thermal energy (fuel cell stack 24 generates heat, C3/L5) and wherein the thermal energy is provided to the auxiliary system (water management system 20 for recovering water, C3/L25-29, Fig. 1,4 show fuel cell stack 24 coupled to water management system 20 such that the heat generated by the fuel cell stack 24 is provided to the water management system 20 via anode and cathode exhausts).
Regarding claim 10, modified Salvador discloses all of the claim limitations as set forth above.  Horiguchi further discloses the auxiliary system comprises a spraying system (water spray nozzle which ejects liquid water onto the surface of the cathode to prevent dehydration of the membrane as well as cool the cathode, see Title, Abstract, where water is separated from discharge gas from the cathode at a concentrator and later supplied to nozzle [0048], [0050]).

Claim 1-2, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvador et al. (US 6,432,568) in view of Tonks et al. (US 2017/0088010).
Regarding claim 1, Salvador discloses a vehicle powered by a fuel cell power plant to conserve water (electrochemical engine for a vehicle comprises a fuel cell stack and a water management system, see Title, Abstract), comprising: 
a fuel cell to generate electricity and at least one of water or water vapor (fuel cell stack 24 generates electricity, C2/L57-C3/L4; fuel cell exhausts water from the anode and water from the cathode, C3/L11-14);
one or more electric motors operatively coupled to the fuel cell to receive the electricity and propel the vehicle (generated electricity may power a drive system, C3/L3-4); and
a water storage operatively coupled to the fuel cell (water tank 18 for storing recovered water which has a water pump 34 for pumping water from the tank 18, C3/L25-36).
However, Salvador does not disclose an auxiliary system operatively coupled to the fuel cell to utilize the at least one of the water or water vapor generated by the fuel cell; and a water storage operatively coupled to the fuel cell and the auxiliary system, wherein the water storage is configured to receive the at least one of water or water vapor from the fuel cell and to provide the at least one of the water or water vapor to the auxiliary system.
Tonks discloses a ground-preparation appliance device, such as an ice resurfacing machine, powered by an energy-storage unit configured as a fuel cell (Title, Abstract, [0005], [0038], [0041]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known fuel cell vehicle was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art.
Regarding claim 2, modified Salvador discloses all of the claim limitations as set forth above.  Salvador further discloses a fuel reformer operatively coupled to the fuel cell, the fuel reformer to extract hydrogen fuel from a hydrocarbon fuel and provide the hydrogen fuel to the fuel cell (fuel supplied to a fuel processor 14 for partial oxidation and steam reformation to produce hydrogen-containing reformate, C2/L34-56).
Regarding claim 7, modified Salvador discloses all of the claim limitations as set forth above.  Salvador further discloses the fuel cell generates thermal energy (fuel cell stack 24 generates heat, C3/L5) and wherein the thermal energy is provided to the auxiliary system (water management system 20 for recovering water, C3/L25-29, Fig. 1,4 show fuel cell stack 24 coupled to water management system 20 such that the heat generated by the fuel cell stack 24 is provided to the water management system 20 via anode and cathode exhausts).
Regarding claim 11, modified Salvador discloses all of the claim limitations as set forth above.  Tonks further discloses the auxiliary system comprises an ice resurfacing system (a ground-preparation appliance device, such as an ice resurfacing machine, powered by an energy-storage unit configured as a fuel cell, see Title, Abstract, [0005], [0038], [0041]).

Claim 1-2, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvador et al. (US 6,432,568) in view of Dickman et al. (US 2001/0049038).
Regarding claim 1, Salvador discloses a vehicle powered by a fuel cell power plant to conserve water (electrochemical engine for a vehicle comprises a fuel cell stack and a water management system, see Title, Abstract), comprising: 
a fuel cell to generate electricity and at least one of water or water vapor (fuel cell stack 24 generates electricity, C2/L57-C3/L4; fuel cell exhausts water from the anode and water from the cathode, C3/L11-14);
one or more electric motors operatively coupled to the fuel cell to receive the electricity and propel the vehicle (generated electricity may power a drive system, C3/L3-4); and
a water storage operatively coupled to the fuel cell (water tank 18 for storing recovered water which has a water pump 34 for pumping water from the tank 18, C3/L25-36).
However, Salvador does not disclose an auxiliary system operatively coupled to the fuel cell to utilize the at least one of the water or water vapor generated by the fuel cell; and a water storage operatively coupled to the fuel cell and the auxiliary system, wherein the water storage is configured to receive the at least one of water or water vapor from the fuel cell and to provide the at least one of the water or water vapor to the auxiliary system.
Dickman discloses a fuel cell system comprising fuel cell stacks producing electric current delivered to a recreational vehicle (Title, Abstract, [0032], [0037]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known fuel cell vehicle was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art.
Regarding claim 2, modified Salvador discloses all of the claim limitations as set forth above.  Salvador further discloses a fuel reformer operatively coupled to the fuel cell, the fuel reformer to extract hydrogen fuel from a hydrocarbon fuel and provide the hydrogen fuel to the fuel cell (fuel supplied to a fuel processor 14 for partial oxidation and steam reformation to produce hydrogen-containing reformate, C2/L34-56).
Regarding claim 7, modified Salvador discloses all of the claim limitations as set forth above.  Salvador further discloses the fuel cell generates thermal energy (fuel cell stack 24 generates heat, C3/L5) and wherein the thermal energy is provided to the auxiliary system (water management system 20 for recovering water, C3/L25-29, Fig. 1,4 show fuel cell stack 24 coupled to water management system 20 such that the heat generated by the fuel cell stack 24 is provided to the water management system 20 via anode and cathode exhausts).
Regarding claim 12, modified Salvador discloses all of the claim limitations as set forth above.  Dickman further discloses the vehicle comprises a recreational vehicle (RV) or a trailer and wherein the auxiliary system comprises one or more systems associated with the RV or the trailer (a fuel cell system comprising fuel cell stacks producing electric current delivered to a recreational vehicle, see Title, Abstract, [0032], [0037]).

Claim 1-2, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvador et al. (US 6,432,568) in view of Justin (US 2020/0340624).
Regarding claim 1, Salvador discloses a vehicle powered by a fuel cell power plant to conserve water (electrochemical engine for a vehicle comprises a fuel cell stack and a water management system, see Title, Abstract), comprising: 
a fuel cell to generate electricity and at least one of water or water vapor (fuel cell stack 24 generates electricity, C2/L57-C3/L4; fuel cell exhausts water from the anode and water from the cathode, C3/L11-14);
one or more electric motors operatively coupled to the fuel cell to receive the electricity and propel the vehicle (generated electricity may power a drive system, C3/L3-4); and
a water storage operatively coupled to the fuel cell (water tank 18 for storing recovered water which has a water pump 34 for pumping water from the tank 18, C3/L25-36).
However, Salvador does not disclose an auxiliary system operatively coupled to the fuel cell to utilize the at least one of the water or water vapor generated by the fuel cell; and a water storage operatively coupled to the fuel cell and the auxiliary system, wherein the water storage is configured to receive the at least one of water or water vapor from the fuel cell and to provide the at least one of the water or water vapor to the auxiliary system.
Justin discloses a fuel cell truck which may be, for example, a street sweeper ([0025]-[0026]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known fuel cell vehicle was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art.
Regarding claim 2, modified Salvador discloses all of the claim limitations as set forth above.  Salvador further discloses a fuel reformer operatively coupled to the fuel cell, the fuel reformer to extract hydrogen fuel from a hydrocarbon fuel and provide the hydrogen fuel to the fuel cell (fuel supplied to a fuel processor 14 for partial oxidation and steam reformation to produce hydrogen-containing reformate, C2/L34-56).
Regarding claim 7, modified Salvador discloses all of the claim limitations as set forth above.  Salvador further discloses the fuel cell generates thermal energy (fuel cell stack 24 generates heat, C3/L5) and wherein the thermal energy is provided to the auxiliary system (water management system 20 for recovering water, C3/L25-29, Fig. 1,4 show fuel cell stack 24 coupled to water management system 20 such that the heat generated by the fuel cell stack 24 is provided to the water management system 20 via anode and cathode exhausts).
Regarding claim 13, modified Salvador discloses all of the claim limitations as set forth above.  	Justin further discloses the auxiliary system comprises a street washing system (a fuel cell truck which may be, for example, a street sweeper [0025]-[0026]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/12/2021